IN THE
                               TENTH COURT OF APPEALS

                                   No. 10-21-00238-CR

DAVID SANCHEZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                            From the 18th District Court
                               Johnson County, Texas
                           Trial Court No. DC-F202000376


                               MEMORANDUM OPINION

       Appellant, David Sanchez, appealed the trial court’s judgment of conviction.

Appellant now moves to dismiss the appeal. He and his attorney have signed the motion.

See TEX. R. APP. P. 42.2(a).

       Appellant’s motion is granted, and this appeal is dismissed.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 6, 2021
Do not publish
[CR25]




Sanchez v. State                              Page 2